DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2021 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on 5 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,604,403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8, 15-17 and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over  Cushing (2006/0150515) in view of Van Vliet (2011/0197988).
In re claim 1, Cushing discloses an apparatus for refueling at least one internal combustion engine (intended end use that does not further limit the claims, see MPEP 2115, article worked upon by an apparatus does not impart patentability to that apparatus) comprising: 
a bulk storage tank (44) containing fuel (capable of, not required, see MPEP 2115, regardless functions as claimed), wherein the bulk storage tank is at a higher elevation than an inlet of a fuel tank of the at least one internal combustion engine (fig.1); 
a conduit (conduit having the float valve) having a first end and a second end, wherein the first end is in fluid communication with the bulk storage tank and the second end is attached to the inlet of the fuel tank of the at least one internal combustion engine (fig.1); and 

Cushing fails to explicitly disclose a plurality of the conduits or a plurality of the valves, or the intended end use of the plural tanks as claimed. 
However, Van Vliet discloses another apparatus for refueling plural ICEs (12) having a plurality of conduits (24) with each connected to the tank at one end and an ICE at a second end (figs.1 and 5, para.31), and a plurality of valves (fig.5, para.31) with each valve one each second end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Van Vliet in Cushing for the purpose of refueling more devices more quickly thereby reducing the man hours needed to operate the system. 
In re claim 2, Cushing discloses the apparatus of claim 1, wherein the valve comprises a float valve disposed in the fuel tank (para.20, float valve 16).
In re claims 6-8, the claims only recite intended end use that does not further limit the claims, see MPEP 2115, article worked upon by an apparatus does not impart patentability to that apparatus. The engine is not a positively recited element and is only the article worked upon by the positively recited refueling apparatus. 
In re claim 11, the method is anticipated/obviated by the normal use of the device as rejected in claim 1 above. 
In re claims 15-17, Cushing is silent as to the specific internal combustion engines having the specifically claimed components. However, Van Vliet discloses refueling at a fracturing location. Van Vliet however does not disclose the specifically claimed components being refueled.  However, the applicant is respectfully advised that in considering the disclosure of a reference, it is proper to take into 
In re claim 19, see the rejection of claim 1 above.
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cushing and Van Vliet in view of 2006/0124807 (Nice).
In re claim 10, Cushing shows the supply line (line connecting to the tank). However, it fails to disclosed the main supply line connected to the first end.
Nice teaches another refueling device having a main supply line (104) connected to the end of the conduit (fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Nice in Cushing for the purpose of refueling with the tank at a greater distance from the device to be refueled, thus providing greater convenience for the user. 
In re claim 18, the method is made obvious by the normal use of the device as rejected in claim 10 above.
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nice (2006/0124807) in view of Cushing and further in view of Van Vliet. 
In re claim 1, Nice discloses an apparatus for refueling at least one internal combustion engine comprising: 

a conduit (conduit from tank 99 to valve 106) having a first end and a second end, wherein the first end is in fluid communication with the bulk storage tank and the second end is attached to the inlet of the fuel tank of the at least one internal combustion engine (capable of an in fact functions as claimed); and 
a valve (106) operationally attached to the second end of the conduit and adapted to permit fuel to gravity flow from the bulk storage tank into the fuel tank through the conduit. 
However, Nice fails to explicitly disclose the valve blocks the gravity flow of fuel from the bulk storage tank into the fuel tank when the fuel in the fuel tank reaches a predetermined level.
Cushing teaches another refueling apparatus having a valve that blocks the gravity flow of fuel from the bulk storage tank into the fuel tank when the fuel in the fuel tank reaches a predetermined level (float valve 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Cushing in Nice for the purpose of automating the refueling such that the refueling will stop and prevent overflow of the refueled tank thereby reducing waste and making the operators job easier. 
Nice and Cushing fail to explicitly disclose a plurality of the conduits or a plurality of the valves, or the intended end use of the plural tanks as claimed. 
However, Van Vliet discloses another apparatus for refueling plural ICEs (12) having a plurality of conduits (24) with each connected to the tank at one end and an ICE at a second end (figs.1 and 5, para.31), and a plurality of valves (fig.5, para.31) with each valve one each second end.

In re claim 11, the method is anticipated/obviated by the normal use of the device as rejected in claim 1 above. 
Claims 3-5, 12-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nice in view of Cushing and Van Vliet, and further in view of Szabo (2011/0220243).
In re claim 3, while Nice discloses a cylinder with adjustable height set points it fails to explicitly recite at least one fluid powered cylinder adapted to selectively raise and lower the bulk storage tank.
Szabo teaches another refueling apparatus comprising at least one fluid powered cylinder (16) adapted to selectively raise and lower said bulk storage tank/legs (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Szabo in Nice for the purpose of automating the fluid transfer process and reducing an operators fatigue from having to lift the container into the stand and manually adjusting the height of the stand, thereby providing a more automated refueling system. 
In re claim 4, Szabo further teaches the apparatus of claim 3, wherein the at least one fluid powered cylinder is adapted to operate a plurality of stabilizing legs supporting the bulk storage tank (4 legs having the cylinders 16).
In re claim 5, while Nice discloses the stand can be portable it fails to explicitly recite the apparatus of claim 1, wherein the bulk storage tank is trailer mounted.
Szabo teaches the bulk storage tank is trailer mounted (fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Szabo in Cushing for the purpose of reducing an operators 
In re claim 12, the method is anticipated/obviated by the normal use of the device as rejected in claim 3 above.
In re claim 13, the method is anticipated/obviated by the normal use of the device as rejected in claim 4 above.
In re claim 14, the method is anticipated/obviated by the normal use of the device as rejected in claim 5 above.
In re claim 20, see the rejection of claim 3 above.
Alternatively at least claim(s) 1, 11, and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Vliet in view of 3,348,572 (Hall) or 2012/0317777 (Cajiga).

In re claim 1, Van Vliet discloses an apparatus for refueling a plurality of internal combustion engines (claim 1 of Van Vliet, abstract, the ICEs being inherent to fuel operated “equipment”), comprising: 
a bulk storage tank containing fuel (one of 18 or 20),
a plurality of conduits (24), each conduit having a respective first end and a respective second end, wherein the each respective first end is in fluid communication with the bulk storage tank and the each respective second end is attached to one of the plurality of inlets of the respective plurality of fuel tanks of the plurality of internal combustion engines (figs.1 and 5; paras. 3, 15, 31, abstract); and
a plurality of valves (71, each cap 26 is connected to a hose 24, abstract, paras.3, 15, 31), each valve operationally attached to each respective second end of each of the plurality of conduits and adapted to permit fuel to gravity flow from the bulk storage tank into the each of the respective plurality of fuel tanks through a respective one of the plurality of conduits but block the gravity flow of 
However, rather than disclose fueling by gravity, Van Vliet discloses the fuel is moved via pumps and therefore fails to explicitly disclose the bulk storage tank is at a higher elevation than an inlet of a fuel tank of the at least one internal combustion engine a plurality of inlets of a respective plurality of fuel tanks of the plurality of internal combustion engines.
The Examiner notes that one looking to design a system to refuel devices would need to make a design choice in order to move the fluid. This is a well-known choice to select either gravity or some pressurizations of the fuel via pumps or other means. Moving fluid via gravity predates pumps. The Romans designed aqueducts to move fluid via gravity. While the Examiner notes that this is well known and the selection between pumps vs gravity would be an obvious engineering design choice, The Examiner nonetheless provides two references and rational for making such a choice. 
Hall teaches an apparatus that is related to the problem the inventors faced, i.e. how to move fluid from a mobile apparatus into another container in a remote location with inadequate access to power. Hall teaches the bulk storage tank (12) is at a higher elevation than a plurality of inlets of a respective plurality of fuel tanks of the plurality of internal combustion engines (intended use in the apparatus and met by the combinations once made). 
Alternatively, Cajiga discloses an apparatus for refueling the bulk storage tank (28) is at a higher elevation than a plurality of inlets of a respective plurality of fuel tanks of the plurality of internal combustion engines (intended use in the apparatus and met by the combinations once made, regardless the limitation is met see figs.1-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Hall or Cajiga in Van Vliet for the purpose of providing a low cost 
In re claim 19, see the rejection of claim 1 above as the same reasoning applies.
In re claim 11, the method is anticipated/obviated by the normal use of the device as rejected in claim 1 above. 
Conclusion
	Arnold (2017/0009905) is cited but not relied upon for its teaching of a float valve specifically for the fracking industry which is applicant’s disclosed field of endeavor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Timothy P. Kelly/Primary Examiner, Art Unit 3753